—In a custody proceeding, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Dutchess County (Pagones, J.), dated May 4, 1994, as, inter alia, provided the father with summer visitation with the parties’ child, suspended child support payments to the mother during the period of the father’s summer visitation, and directed that the mother bear a portion of the travel expenses incurred as a result of the child’s visitation with the father.
*699Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the mother’s contention, the Family Court did not exceed its authority in providing that the father would not have to pay child support while the child resided with him during approximately two months of uninterrupted summer visitation. The Family Court retained its exclusive original jurisdiction over the support issues covered by the temporary order of support which was then in effect (see, Family Ct Act §§ 411, 451). In addition, the Family Court did not err in providing that the mother was to bear a portion of the travel expenses incurred as a result of the child’s visitation with the father.
We have considered the mother’s remaining contention and find it to be without merit. Balletta, J. P., Copertino, Pizzuto and Krausman, JJ., concur.